Name: COMMISSION REGULATION (EC) No 892/96 of 15 May 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 119/48 lENU Official Journal of the European Communities 16. 5. 96 COMMISSION REGULATION (EC) No 892/96 of 15 May 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 16 May 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24 . 12. 1994, p. 66. (2) OJ No L 307, 20 . 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . b) OJ No L 22, 31 . 1 . 1995, p. 1 . 16. 5. 96 EN Official Journal of the European Communities No L 119/49 ANNEX to the Commission Regulation of 15 May 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 30 052 131,5 436 41,6 060 80,2 448 26,3 064 59,6 528 53,6 066 41,7 600 47,3 624 47,6 068 62,3 625 18,9 204 67,8 999 44,3 208 44,0 0805 30 20 052 129,4 I 212 97,5 204 88,8 624 95,8 220 74,0 999 75,6 388 81,7 ex 0707 00 25 052 94,8 400 72,1 156,2 512 54,8 053 520 66,5 060 61,0 524 100,8 066 53,8 528 83,6 l 068 69,1 600 73,7 204 144,3 624 102,4 624 87,1 999 84,3 999 95,2 0808 10 61 , 0808 10 63, 0808 10 69 039 106,0 0709 10 10 220 309,2 052 64,0 999 309,2 064 78,6 0709 90 75 052 84,1 284 72,1 204 77,5 388 79,1 412 54,2 400 67,5 624 151,9 404 62,8 999 91,9 416 508 72,7 90,4 0805 10 31 , 0805 10 33, 512 70,60805 10 35 052 53,4 204 38,5 524 82,8 528 75,1 208 58,0 624 86,5 212 52,1 728 107,3 220 53,3 800 78,0 388 40,5 804 93,4 \ 400 45,0 999 80,4 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14 , 19 . 1 . 1996, p. 16). Code '999' stands for 'of other origin .